DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 repeats several limitations which are already present in claim 1, including the description of the inner volume, inner structure, inlet point, and outlet point, as well as “a flow path.” This makes it unclear if these limitations of claim 2 are repetitions of the same limitations, or if they are intended to provide second instances of the same structures. For the purposes of this examination, the limitations repeated in claim 2 will not be read as providing additional structure, as this appears to be applicant’s intent. 
Claim 11 recites “a seal in a radially outer region…and in an axial intermediate region…” It is unclear if the claim is reciting a single seal that is located both in the claimed outer region 
Claim 16 recites “a flow path” in line 11 and again recites “a flow path” in line 17. Similarly to claim 2 described above, it is unclear if the claim includes a single flow path or two flow paths. For the purposes of this examination, the claim will be read as requiring a single flow path.
Claims 17-20 are rejected as indefinite due to their dependency upon rejected claim 16. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baratta (US 2008/0210212).
Regarding claim 1, Baratta discloses a separating blade for the material-removing machining of a mineral-containing hard material, comprising a machining section (182) 
Regarding claim 2, Baratta further discloses the inlet point and the outlet point are in a hub region of the separating blade (fig 15, near center of blade) and wherein the inner structure defines a flow path  for the coolant that can be supplied (described in rejection of claim 1 above), according to which, during machining, the coolant flows radially with respect to the separating blade axis from the inside outwards from the inlet point and wherein the coolant flows radially with respect to the separating blade axis from the outside inwards to the outlet point (this function provided by radially extending shape of the flow path 194 which is connected to both the inlets and outlets). 
Regarding claim 3, Baratta further discloses the inlet point (198) is positioned on a first side of the separating blade (fig 15, left side), and the outlet point (252) is situated on a second side of the separating blade (fig 15, right side), wherein the first side and the second side lie opposite one another in the axial direction with respect to the separating blade axis (fig 15).
Regarding claims 4-7, Baratta further discloses the inlet point and the outlet point are connected to one another via the flow path for the coolant ([0291]); guide sections formed in the inner volume for defining a flow direction of the coolant through the separating blade (interior surfaces of the flow paths 194; shown in fig 37); a seal (356) for the fluid tight separation of the inner volume from the outside ([0338]; closes the flow path) in a radially outer region of the separating blade (fig 37); wherein the guide sections delimit the flow path, wherein the flow path has a section with an axial extent with respect to the separating blade axis (fig 37; end of flow path has an axial extent at the end surface).
Regarding claims 8-10, Baratta further discloses the separating blade has a main blade (228) and two outer blades (214, 250), wherein the main blade is positioned between the two outer blades in the axial direction of the separating blade (fig 15); wherein the separating blade has a plurality of main blades (214, 250) note that as broadly claimed, there is no structural distinction between a main blade, outer blade, or intermediate blade other than their positioning) and in each case one intermediate blade (228) is positioned between two adjacent main blades (fig 15); or wherein the separating blade has a plurality of main blades (214, 250, 228) without an intermediate blade between two adjacent main blades (fig 15; note elements 246 is an adhesive and not a blade). 
Regarding claims 11-15, Baratta further discloses a seal (356; [0338]) in a radially outer region of the separating blade (fig 37) and in an axial intermediate region between a main blade and an axially adjacent blade of the separating blade (intermediate region between blades 214 and 250, at ends of 194; fig 15); wherein the separating blade has a separating blade diameter of over 300 millimeters ([0599]; larger than 24 inches is larger than 609 millimeters); a spacer element (228) between two adjacent blades (214, 250) of the separating blade (fig 15); a tool having a flange arrangement for a separating blade according to claim 1 ([0291]; “suitably configured blade flange”); and a liquid cooling device ([0374]). 
Regarding claim 16, Baratta discloses a separating blade for the material-removing machining of a mineral-containing hard material, comprising a machining section (182) positioned radially on the outside with respect to a central separating blade axis (fig 5), for material removal of the hard material, wherein the separating blade is designed to be set in rotation by a drivable flange arrangement (functional language achieved by disc shape; shown in fig 4), and wherein a liquid coolant can be supplied to the separating blade during machining (functional provided by flow path), wherein, in an inner volume of the separating blade that is surrounded by parts of the separating blade, an inner structure is formed for providing a flow path (flow path through elements 194 contained in slots 240; figs 13, 15; [0261]), through which the coolant can flow, between an inlet point (198) of the separating blade for supplying the coolant and an outlet point (252; fig 15; [0291]) of the separating blade for the discharge of the coolant (inlet and outlet points have the same structure, connected through path 194, the structure allowing inlet or outlet of fluid), wherein the inlet point and the outlet point are in a hub region of the separating blade (fig 15, near center of blade) and wherein the inner structure defines a flow path (194) for the coolant that can be supplied, according to which, during machining, the coolant flows radially with respect to the separating blade axis from the inside outwards from the inlet point and wherein the coolant flows radially with respect to the separating blade axis from the outside inwards to the outlet point (this function provided by radially extending shape of the flow path 194 which is connected to both the inlets and outlets). 
Regarding claims 17-20, Baratta further discloses a seal (356) for the fluid tight separation of the inner volume from the outside ([0338]; closes the flow path) in a radially outer region of the separating blade (fig 37); the separating blade has a main blade (228) and two outer blades (214, 250), wherein the main blade is positioned between the two outer blades in the axial direction of the separating blade (fig 15); wherein the separating blade has a plurality of main blades (214, 250) note that as broadly claimed, there is no structural distinction between a main blade, outer blade, or intermediate blade other than their positioning) and in each case one intermediate blade (228) is positioned between two adjacent main blades (fig 15); or wherein the separating blade has a plurality of main blades (214, 250, 228) without an intermediate blade between two adjacent main blades (fig 15; note elements 246 is an adhesive and not a blade).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar cutting blades are cited, including those with internal cooling channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723